ANDERSON, J.
— What purports to be a bill of exceptions in this, case was signed after the adjournment of court, and the record proper fails to show that any order was made for the signing of the bill in vacation. The judgment entry recites: “Defendant has 60 days in which to take an appeal.” This was in no sense an extension of time for signing the bill of exceptions.
As there is no bill of exceptions in this case, and no error appearing upon' the record proper, the judgment of the circuit court is affirmed.
Affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.